Name: Commission Implementing Regulation (EU) No 586/2014 of 2 June 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the prohibition to fish above protected habitats and the minimum distance from the coast and depth for the Ã¢ ganguiÃ¢ trawlers fishing in certain territorial waters of France (Provence-Alpes-CÃ ´te d'Azur)
 Type: Implementing Regulation
 Subject Matter: fisheries;  regions of EU Member States;  international law;  natural environment;  European Union law;  Europe
 Date Published: nan

 3.6.2014 EN Official Journal of the European Union L 164/10 COMMISSION IMPLEMENTING REGULATION (EU) No 586/2014 of 2 June 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the prohibition to fish above protected habitats and the minimum distance from the coast and depth for the gangui trawlers fishing in certain territorial waters of France (Provence-Alpes-CÃ ´te d'Azur) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (1), and in particular Articles 4(5) and 13(5) and (10) thereof, Whereas: (1) Article 4(1) of Regulation (EC) No 1967/2006 prohibits fishing with trawl nets, dredges, purse seines, boat seines, shore seines or similar nets above seagrass beds of, in particular, Posidonia oceanica or other marine phanerogams. (2) The Commission may allow a derogation from Article 4(1) of Regulation (EC) No 1967/2006, provided that the conditions set out in Article 4(5) are fulfilled. (3) Article 13(1) of Regulation (EC) No 1967/2006 prohibits the use of towed gears within 3 nautical miles of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (4) At the request of a Member State, the Commission may allow a derogation from Article 13(1) of Regulation (EC) No 1967/2006, provided that the conditions set out in Article 13(5) and(9) are fulfilled. (5) On 18 May 2011 the Commission received a request from France for a derogation from the first subparagraph of Article 4(1), from the first subparagraph of Article 13(1) and from Article 13(2) of that Regulation, for the use of gangui trawlers in certain sea areas situated within the territorial waters of France, above seagrass beds of Posidonia oceanica and within 3 nautical miles from the coast, irrespective of the depth. (6) France provided up-to-date scientific and technical justifications for the derogations. (7) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by France and the related draft management plan at its plenary session held from 11 to 15 July 2011. (8) The derogations requested by France comply with the conditions laid down in Article 4(5) and in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (9) The request concerns fishing activities by vessels of less than or equal to 12 meters overall length and engine power of less than or equal to 85 kW with bottom towed nets traditionally undertaken on Posidonia beds, in accordance with the first subparagraph of Article 4(5) of Regulation (EC) No 1967/2006. (10) The fishing activities concerned affect approximately 27,5 % of the area covered by seagrass beds of Posidonia oceanica within the area covered by the management plan and 9 % of seagrass beds in the territorial waters of France, in line with the requirements of points (ii) and (iii) of the first subparagraph of Article 4(5) of Regulation (EC) No 1967/2006. (11) There are specific geographical constraints given the limited size of the continental shelf. (12) The fishery has no significant impact on marine environment. (13) The derogation requested by France affects a limited number of only 36 vessels. (14) The fishery conducted with gangui trawlers target a wide variety of species which correspond to an ecological niche; the catch composition of this fishery, in particular as regards the number of species caught, is not reflected in any other fishing gear. Therefore, the fishery cannot be undertaken with other gears. (15) The management plan guarantees no future increase in the fishing effort, as fishing authorisations will be issued only to specified 36 vessels involving a total effort of 1 745 kW that are already authorised to fish by France. (16) The request covers vessels with a track record in the fishery of more than five years and which operate under a management plan adopted by France on 15 April 2014 (2) in accordance with Article 19(2) of Regulation (EC) No 1967/2006. (17) Those vessels are included on a list communicated to the Commission in line with the requirements of Article 13(9) of Regulation (EC) No 1967/2006. (18) The fishing activities concerned fulfil the requirements of Article 4, Article 8(1)(h) and Article 9(3) of Regulation (EC) No 1967/2006. (19) The fishing activities concerned fulfil the recording requirements set out in Article 14 of Council Regulation (EC) No 1224/2009 (3). (20) The fishing activities concerned do not interfere with the activities of vessels using gears other than trawls, seines or similar towed nets. (21) The activity of gangui trawlers is regulated in the French management plan to ensure that catches of species mentioned in Annex III to Regulation (EC) No 1967/2006 are minimal. (22) Gangui trawlers do not target cephalopods. (23) The French management plan includes measures for the monitoring of fishing activities, as provided for in the fifth subparagraph of Article 4(5) and in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006. (24) The requested derogations should therefore be granted. (25) France should report to the Commission in due time and in accordance with the monitoring plan provided for in the French management plan. (26) A limitation in duration of the derogation should be established in order to allow prompt corrective management measures in case the report to the Commission shows a poor conservation status of the exploited stock while providing scope to improve the scientific basis for an improved management plan. (27) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogations Articles 4(1) and 13(1) and (2) of Regulation (EC) No 1967/2006 shall not apply in territorial waters of France adjacent to the coast of the Provence-Alpes- CÃ ´te d'Azur region to gangui trawlers: (a) bearing the registration number mentioned in the French management plan; (b) having a track record in the fishery of more than five years and not involving any future increase in the fishing effort deployed; and (c) holding a fishing authorisation and operating under the management plan adopted by France in accordance with Article 19(2) of Regulation (EC) No 1967/2006. Article 2 Monitoring plan and reporting France shall communicate to the Commission, within three years following the entry into force of this Regulation, a report drawn up in accordance with the monitoring plan established in the management plan referred to in Article 1(c). Article 3 Entry into force and period of application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply until 6 June 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 36, 8.2.2007, p. 6. (2) Reference JORF No 0101, 30.4.2014, p. 7452. (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).